DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 03/02/2022 have been entered and carefully considered with respect to claims 1 – 21, which are pending in this application, except for cancelled claim 6. Amendment was made to claim 5. No new matter was added.

Response to Arguments
Rejection of Claims under 35 USC § 103
3.	Applicants’ arguments with respect to claims 1 - 21 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 11 - 17:
	The previous Office Action rejected claims 1 - 5, 7, 13 - 15, 19, and 20 under 35 U.S.C. § 103 as being unpatentable over Chen (U.S. Patent Publication No. 2018/0373101) in view of Yoon et al. (U.S. Patent Publication No. 2016/0021367). Claims 6, 12, and 16 were rejected under 35 U.S.C. § 103 as being unpatentable over Chen in view of Yoon and Sumi (U.S. Patent Publication No. 2014/0043323). Claims 9-11 were rejected under 35 U.S.C. § 103 as being unpatentable over Chen in view of Yoon and Wei (U.S. Patent Publication No. 2016/0349523) 
 	Applicant submits that Yoon describes that a curved multi-view display apparatus is used to provide multiple views. However, Applicant argues that, for the reasons described in details in the actual response posted by Applicant, claim 1 is patentable over Chena and Yoon, whether or not the references are combined as suggested in the Office Action. Claims 2 - 5, 7 - 12, and 21 depend from claim 1 and are patentable at least because claim 1 is patentable. Similarly, all other claims are patentable.        
  Response to Applicant’s arguments
After review of Applicant’s arguments and remarks, Examiner reiterates the rejections on the pending claims. Indeed, in regard to claim 1, Yoon teaches: a lenticular lens film formed over the array of pixels, wherein a first portion of the array of pixels forms a stereoscopic portion of the display (See Yoon, pixels 3 and Fig 4; See further Abstract and Pars. 0016, 0056 – 0058, 0062, and additional comment for the following limitation) and wherein a second portion of the array of pixels forms a non-stereoscopic portion of the display. (See Yoon: all other pixels but pixel 3 and Fig 4; - N.B.(additional comment): It is understood by the term non-stereoscopic portion of the display that some pixels of the said portion do not contribute to a 3D image as seen by a viewer at a given position, as the claim discloses “an electronic device, wherein a first portion of the array of pixels forms a stereoscopic portion of the display and wherein a second portion of the array of pixels forms a non-stereoscopic portion of the display"   For a given viewing angle and viewer, should a pixel contribute to another image, even a 3D image for instance at another viewing angle, this pixel will be considered as a non- stereoscopic portion of the display for said given viewing angle)
Amended claim 5 added features of claim 6 that were previously rejected, since the combination of Chen and Yoon disclose an electronic device, wherein the lenticular lens film covers the first, second, and third portions of the array of pixels, (The features added to Claim 4 to make up Claim 5 are anticipated by Yoon as can be referred to in Fig. 4; Refer also to rationales applied above to rejections of claims 1 – 4 on the basis of Yoon, Abstract and Pars. 0016, 0056 – 0058, 0062), the electronic device further comprising: a graphics processing unit that is configured to provide three-dimensional content to the stereoscopic portion of the display and two-dimensional content to the first and second non-stereoscopic portions of the display. Sumi teaches a graphics processing unit that is configured to provide three-dimensional content to the stereoscopic portion of the display and two-dimensional content to the first and second non-stereoscopic portions of the display. (See Sumi, Fig. 2: 3D image processing 24 (which may include graphics processing capabilities); See also Fig. 5 and Par. 0041: 2D and 3D image information; See further rationale applied to rejection of Claim 1 in regard to content for stereoscopic and non-stereoscopic region of a display)
	Examiner, therefore, refutes Applicant’s arguments. Consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims is established as follows.  
 	 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


8.	Claims 1 – 5, 7, 13 – 15, and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2018/373101 A1), in view of Yoon et al. (US 2016/0021367 A1), hereinafter “Yoon.”  

	In regard to claim 1, Chen discloses: an electronic device that includes a display, (See Chen, Fig 4, 5 and Pars. 0029 – 0032: electronic device including a display); the display comprising: 
a substrate having convex curvature; (See Chen: display comprising: a substrate having convex curvature as depicted in Fig 4, (left surface substrate has a convex curvature)) 
an array of pixels formed on the substrate; (See in Fig. 4: left and right column pixels 31 and 32 as depicted in Par. 0029 of Chen) 

Chen is not specific about: a lenticular lens film formed over the array of pixels, wherein a first portion of the array of pixels forms a stereoscopic portion of the display and wherein a second portion of the array of pixels forms a non-stereoscopic portion of the display
However, Yoon teaches: a lenticular lens film formed over the array of pixels, wherein a first portion of the array of pixels forms a stereoscopic portion of the display (See Yoon, pixels 3 and Fig 4; See further Abstract and Pars. 0016, 0056 – 0058, 0062, and additional comment for the following limitation) and wherein a second portion of the array of pixels forms a non-stereoscopic portion of the display. (See Yoon: all other pixels but pixel 3 and Fig 4; - N.B.(additional comment): It is understood by the term non-stereoscopic portion of the display that some pixels of the said portion do not contribute to a 3D image as seen by a viewer at a given position, as the claim discloses “an electronic device, wherein a first portion of the array of pixels forms a stereoscopic portion of the display and wherein a second portion of the array of pixels forms a non-stereoscopic portion of the display"   For a given viewing angle and viewer, should a pixel contribute to another image, even a 3D image for instance at another viewing angle, this pixel will be considered as a non- stereoscopic portion of the display for said given viewing angle)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Chen and Yoon, before him/her, to combine the features of both references, so that the liquid crystal lens and a display device of Chen comprise a lenticular lens film formed over an array of pixels having a stereoscopic portion of the display and a second portion forming a non-stereoscopic portion of the display.   

	In regard to claim 2, the combination of Chen and Yoon discloses: the electronic device defined in claim 1, wherein the non-stereoscopic portion is a first non-stereoscopic portion and wherein a third portion of the array of pixels forms a second non-stereoscopic portion of the display. (The features added to Claim 1 to make up Claim 2 are anticipated by Yoon: four types of non-stereoscopic pixel 1, 2, 4, 5 for viewing angle 3; See also rationale applied to rejection of Claim 1 in regard to non-stereoscopic portions as depicted above)
	In regard to claim 3, the combination of Chen and Yoon discloses: the electronic device defined in claim 2, wherein the stereoscopic portion is interposed between the first and second non-stereoscopic portions. (The features added to Claim 2 to make up Claim 3 are anticipated by Yoon: pixel 3 between pixel 2 and 4; - The limitation merely represents a particular arrangement not novel to the disclosure of the cited references as in Claim 1 and Claim 2)
	In regard to claim 4, the combination of Chen and Yoon discloses: the electronic device defined in claim 2, wherein the stereoscopic portion forms a central portion of the display and wherein the first and second non-stereoscopic portions form first and second edge portions of the display. (The features added to Claim 2 to make up Claim 4 are anticipated by Yoon: pixels 1, 5 are edges of display; - As for claims 1 – 3, the limitations merely represent a particular arrangement not novel to the disclosure of the cited references as in Claim 1 and Claim 2)	In regard to claim 5, the combination of Chen and Yoon discloses: the electronic device defined in claim 4, wherein the lenticular lens film covers the first, second, and third portions of the array of pixels, (The features added to Claim 4 to make up Claim 5 are anticipated by Yoon as can be referred to in Fig. 4; Refer also to rationales applied above to rejections of claims 1 – 4 on the basis of Yoon, Abstract and Pars. 0016, 0056 – 0058, 0062), the electronic device further comprising: a graphics processing unit that is configured to provide three-dimensional content to the stereoscopic portion of the display and two-dimensional content to the first and second non-stereoscopic portions of the display. Sumi teaches a graphics processing unit that is configured to provide three-dimensional content to the stereoscopic portion of the display and two-dimensional content to the first and second non-stereoscopic portions of the display. (See Sumi, Fig. 2: 3D image processing 24 (which may include graphics processing capabilities); See also Fig. 5 and Par. 0041: 2D and 3D image information; See further rationale applied to rejection of Claim 1 in regard to content for stereoscopic and non-stereoscopic region of a display)  

 	In regard to Claim 6, the claim is canceled and no longer analyzed.  

	In regard to claim 7, the combination of Chen and Yoon discloses: the electronic device defined in claim 4, wherein the substrate has a first radius of curvature in the stereoscopic portion of the display, wherein the substrate has a second radius of curvature in the first and second non-stereoscopic portions of the display, and wherein the first radius of curvature is the same as the second radius of curvature. (The features added to Claim 4 to make up Claim 7 are anticipated by Yoon: one radius of curvature; See also Par. 0061: display panel 130 may be formed in a curved shape while maintaining a uniform curvature; Pars. 0060, 0070, 0071 and 0112)
	In regard to claim 13, the combination of Chen and Yoon discloses: an electronic device that includes a display, the display comprising: a curved substrate; an array of pixels formed on the curved substrate; and a lenticular lens film formed over the array of pixels, wherein the curved substrate has a central portion with a first radius of curvature and edge portions with a second radius of curvature that is less than the first radius of curvature. (Claim 13 consists of similar limitations as those of Claim 1. The concept of the lenticular lens as depicted in the limitations is also suggested in the disclosure of Claim 4, Claim 7 and Claim 8 as analyzed above, and for which, the combination of Chen and Yoon discloses the electronic device, wherein the stereoscopic portion forms a central portion of the display and wherein a lenticular lens film formed over the array of pixels, wherein the curved substrate has a central portion with a first radius of curvature and edge portions with a second radius of curvature that is less than the first radius of curvature. Claim 13 is thus rejected on the same grounds as rationales evoked for rejection of Claim 4, Claim 7 and Claim 8)
	In regard to claim 14, the combination of Chen and Yoon discloses: the electronic device defined in claim 13, wherein a first portion of the array of pixels is formed over the central portion of the curved substrate, wherein a second portion of the array of pixels is formed over a first of the edge portions of the curved substrate and wherein a third portion of the array of pixels is formed over a second of the edge portions of the curved substrate. (Refer to the rationales applied to rejection of claims 2, 4, 5 and 13, since the limitations of the present claim relate to those of those claims)  	In regard to claim 15, the combination of Chen and Yoon discloses: the electronic device defined in claim 14, wherein the first portion of the array of pixels is configured to display three-dimensional images, wherein the second portion of the array of pixels is configured to display two-dimensional images, and wherein the third portion of the array of pixels is configured to display two-dimensional images. (Refer to the rationales applied to rejection of claims 2, 4, 5 and 13, since the limitations of the present claim relate to those of those claims)
	In regard to claim 19, the combination of Chen and Yoon discloses: an electronic device that includes a display, the display comprising: a substrate having convex curvature; an array of pixels formed on the substrate; and a lenticular lens film formed over the array of pixels, wherein the lenticular lens film comprises at least first and second lenticular lenses, wherein the first lenticular lens is formed at a center of the display and has a first shape, and wherein the second lenticular lens is formed at an edge of the display and has a second shape that is different than the first shape. (Claim 19 consists of similar limitations as those of Claim 1. The concept of the first and second lenticular lenses as depicted in the limitations is also suggested in the disclosure of Claim 4 as analyzed above, and for which, the combination of Chen and Yoon discloses the electronic device, wherein the stereoscopic portion forms a central portion of the display and wherein the first and second non-stereoscopic portions form first and second edge portions of the display. Claim 19 is thus rejected on the same grounds as rationales evoked for rejection of Claim 1 and Claim 4) 
	In regard to claim 20, the combination of Chen and Yoon discloses: the electronic device defined in claim 19, wherein the first lenticular lens is configured to direct light in a first direction that is orthogonal to the substrate and wherein the second lenticular lens is configured to direct light in a second direction that is non-orthogonal to the substrate. (See Yoon, Fig. 4 and Pars. 0066, 0078 and 0079: illustration of light illuminating through lenticular lenses in different directions corresponding to optical views and projected in the curved multi-view image display apparatus)

21. (New) The electronic device defined in claim 1, wherein the substrate has first and second opposing surfaces, wherein the first surface as the convex curvature, and wherein the first surface is interposed between the array of pixels and the second surface.


9.	Claims 5, 12 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Yoon, and in view of Sumi (US 20140043323 A1).  

	In regard to claim 5, the combination of Chen and Yoon discloses: the electronic device defined in claim 4, wherein the lenticular lens film covers the first, second, and third portions of the array of pixels, (The features added to Claim 4 to make up Claim 5 are anticipated by Yoon as can be referred to in Fig. 4; Refer also to rationales applied above to rejections of claims 1 – 4 on the basis of Yoon, Abstract and Pars. 0016, 0056 – 0058, 0062), 
 	However, the electronic device further comprising: a graphics processing unit that is configured to provide three-dimensional content to the stereoscopic portion of the display and two-dimensional content to the first and second non-stereoscopic portions of the display. Sumi teaches a graphics processing unit that is configured to provide three-dimensional content to the stereoscopic portion of the display and two-dimensional content to the first and second non-stereoscopic portions of the display. (See Sumi, Fig. 2: 3D image processing 24 (which may include graphics processing capabilities); See also Fig. 5 and Par. 0041: 2D and 3D image information; See further rationale applied to rejection of Claim 1 in regard to content for stereoscopic and non-stereoscopic region of a display)  	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Chen, Yoon and Sumi, before him/her, to combine the features of both references, so that the display device of Chen comprises a graphics processing unit that is configured to provide content to the stereoscopic and non-stereoscopic portions of a display.   
	In regard to claim 12, the combination of Chen and Yoon discloses: the electronic device defined in claim 1, but is not specific about the device further comprising: an eye tracking system; and control circuitry that is configured to control content on the display based at least in part on information from the eye tracking system.	However, Sumi teaches a similar device comprising: an eye tracking system; (See Sumi, Par. 0051: tracking module 21 including camera mechanism for continuously tracking eyes of user; tracking module 21 may track the head of the user, the center point between the eyes of the user,…) and control circuitry that is configured to control content on the display based at least in part on information from the eye tracking system. (See Sumi, Abstract and Par. 0051: tracking module 21 including camera mechanism for continuously tracking  eyes of user and then outputting the coordinate information I1 containing the 3D coordinate information; See also Fig. 1(display module 26) and Pars. 0010, 0011, 0016, 0031 and 0038: pixel position calculating unit is coupled to the tracking module for receiving the coordinate information; image display processing method, comprising the steps of tracking an object so as to output coordinate information of the object by a tracking module; outputting position information by a position calculating module according to the coordinate information)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Chen, Yoon and Sumi, before him/her, to combine the features of both references, so that the display device of Chen comprises an eye tracking system and control circuitry to control content on the display based in part on information from the eye tracking system.   

	In regard to Claim 16, the claim discloses: the electronic device defined in claim 14, further comprising: a graphics processing unit that is configured to provide three-dimensional content to the first portion of the array of pixels, two-dimensional content to the second portion of the array of pixels, and two-dimensional content to the third portion of the array of pixels. (Refer to rationale applied to rejection of Claim 6 as analyzed above, since the limitations of Claim 16 are similar to those of Claim 6)


10.	Claims 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Yoon, and in view of Wei (US 20160349523 A1).  
	In regard to claim 9, the combination of Chen and Yoon discloses: the electronic device defined in Claim 4, but not the subsequent conditions added to Claim 4 to make up Claim 9. 	Nonetheless, Wei teaches those limitations by defining the following features for the device: “wherein the substrate has a second radius of curvature in the first and second non-stereoscopic portions of the display, and wherein the first radius of curvature is [[the]] different than the second radius of curvature. (See Wei, Figs. 3 and Fig. 4; See Wei, Abstract: display panel includes a curved substrate having a first curvature and a second curvature; See also rationale used in rejections of claims 2 – 4 and 7 in regard to stereoscopic and non-stereoscopic portions of the display relative to the substrate) 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Chen, Yoon and Wei, before him/her, to combine the features of both references, so that the display device of Chen comprises a substrate with different radii of curvature in the stereoscopic portion of the display, and in the non-stereoscopic portions of the display.

	In regard to Claim 10, the claim discloses: the electronic device defined in claim 9, wherein the first radius of curvature is larger than the second radius of curvature. (See rationale applied to rejection of Claim 7 and Claim 8; - The additional constraint to the claim represent arbitrary features added to the claim)
	In regard to claim 11, the combination of Chen and Yoon discloses: the electronic device defined in claim 1, wherein the array of pixels and the lenticular lens film conform to the substrate and have the convex curvature. (The features added to Claim 4 to make up Claim 7 are anticipated by Wei: Fig. 4: Wei discloses an electronic device that includes a display, the display comprising features that are necessarily implied)


Allowable Subject Matter
Claims 8, 17, 18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the limitations of those claims, as recited: the display has a width that is less than 200 millimeters and wherein the first radius of curvature is less than 300 millimeters.
	In regard to claim 8, the combination of Chen and Yoon discloses: the electronic device defined in claim 7, but is not specific about a device wherein the display has a width that is less than 200 millimeters and wherein the first radius of curvature is less than 300 millimeters. 
	In regard to claim 17, the rationale applied to Claim 8 also applies.
	In regard to claim 18, the claim is dependent from Claim 17. 
 	In regard to claim 21, the combination of Chen and Yoon discloses: the electronic device defined in claim 1, but is not specific about the additional limitations added to claim 1 to make up claim 21..
 

References considered but not cited
11.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Kang (US 20160077348 A1) teaches DISPLAY APPARATUS AND CONTROL METHOD THEREOF.
		Shimizu (US 20060072125 A1) teaches Lens substrate, a method of manufacturing a lens substrate, a transmission screen and a rear projection.
		Harisson et al. (US 11067802 B1) teaches Full human field of view (FOV) wrap around head-mounted display apparatus with a convex display device.
	

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487

/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487